DETAILED ACTION
1.           This office action is a response to the Application/Control Number: 16/256,790 filed on 01/24/2019.

Claims Status
2.	This office action is based upon claims received on 10/26/2022, which replace all prior submitted versions of the claims.
- Claims 7, 13-30, 37, 46 are marked as cancelled.
- Claims 1, 6, 8, 10, 11, 31, 36, 38, 40, 41, 43, 44, 48, 49 are amended.
- Claims 1-6, 8-12, 31-36, 38-45, 47-49 are pending.
- Claims 1-6, 8-12, 31-36, 38-45, 47-49 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
5.	Applicant's remarks/arguments, see page 8-13, filed on 10/26/2022, with respect to 35 U.S.C. §112(f) have been noted in light of the requirements set forth in the 112 (f) interpretation provided in the previous office action.  Regarding additional paragraphs and figures cited by applicant, a review indicates correspondence in these applicant cited paragraphs and figures, to the structures identified in the figures and paragraphs previously cited by the office in the previous office action.

6.	Applicant's remarks/arguments, see page 9-13, filed on 10/26/2022, with respect to the 35 u.s.c. §102 Independent Claims 1. 31, and 43, Dependent Claims 11 and 41, Dependent Claims 3-6. JO, 11. 33-36, 40, 41. 45, and 47-49; 35 U.S.C. § 103 Dependent Claims 2. 8, 9, 12. 32, 38, 39, and 44, CONCLUSION sections have been considered but are not persuasive and moot because the remarks/arguments do not apply to the new grounds of rejection being utilized in the current rejection.  
At least via dependency to the independent claims, applicable arguments pertaining to the dependent Claims are also not persuasive and moot. 
Additionally, rejections for all claims as submitted are presented in the current office action.

7.	To the extent the office relies on Svedman et al. (US-20210352734-A1) referenced hereafter as “Svedman”, the examiner respectfully contends applicant’s remarks/arguments are not persuasive and Svedman discloses applicant’s submitted amendments of contention as noted below.  
A.	Applicant in its remarks See page 11 (ln 9-12) utilizing amended Claim 1 as an example representing parallel features in other independent claims 31 and 43, indicates “Office Action has not shown how Svedman teaches or suggests "transmitting, to one or more user equipments (UEs), a signal indicating a location of a contention free random access channel (CFRA) resource within a time region and indicating a number of transmitted synchronization signal block (SSB) signals," as recited in amended independent claim 1.”

B.	In response Examiner respectfully disagrees directing applicant to the rejection of claim 1 presented in this office action and referencing the referenced limitations as presented below: 

comprising: transmitting, for one or more user equipments (UEs), a signal (Svedman - FIG. 6 & ¶0101 a third schedule is generated based on the first and second schedules, and an indication that indicates which of a plurality of procedures to employ to generate the third schedule….. At steps 640 and 650, the first and second configurations are transmitted to the UEs …..In some embodiments, the indication is transmitted as part of the second configuration; ¶0097... first and second configurations correspond to RO_CBRA and RO_CFRA; ¶0098…. a third schedule is generated based on the first and second schedules and the indication…. the indication may be…. an index…. the indication selects between a first procedure and a second procedure….. the first and second procedures may correspond to Alt-a) and Alt-b;¶0077…..two alternatives … that defines the actual (or valid, or allowed) PRACH occasions for CFRA ; ¶0078…. Alt-a)…..; ¶0079…. Alt-b;  ¶0062  CFRA … configured to UEs with UE-specific signaling, … in an RRC configuration or reconfiguration or in a handover command); 
Which the examiner respectfully contends and notes discloses:  A signal inclusive of a command, RRC configuration etc., transmitted to UEs i.e. one or more UEs, at step 650 that comprises an indication of a third schedule for PRACH occasions for CFRA, created from procedures Alt-a, Alt-b combining first CBRA and second CFRA schedules i.e. a combined coexisting overlapping CFRA, CBRA schedule. 
indicating a location of a contention free random access channel (CFRA) resource within a time region and indicating a number of (Svedman - FIG. 6 & ¶0101 See above; FIG.4 & ¶0091…. configuration of associations for CBRA and CFRA when there is a partial overlap between the two types of communication opportunities, …. covered by Option 3; ;¶0077….See above… PRACH occasions for CFRA ; ¶0078…. Alt-a); ¶0081…. Alt-a) results in Option 3 (partly overlapping); FIG. 4 & ¶0093….a CFRA resource configuration includes one or more “mask” configurations.…in the form of one or more mask index that select one out a larger set of predefined masks; FIG. 4 & ¶0084…. a mask is defined for a …..set of (CFRA and/or CBRA) PRACH occasions, e.g. smaller than T1, and ….embodiments...it's defined for (CFRA and/or CBRA) PRACH occasions in T1…..embodiments, a defined mask is ….applied to other times periods by repeating the defined mask in time….; ¶0023 A pattern of PRACH occasions with a time interval T1; FIG. 4 & ¶0094… a mask selects some out of a configured set of actually transmitted SSBs…… SSB/CSI-RS masking is applied to the definition or generation of the SSB/CSI-RS to CFRA PRACH occasion association; 
    PNG
    media_image1.png
    615
    717
    media_image1.png
    Greyscale
 
)
Which the examiner respectfully contends and notes discloses:  The signal transmitted to UEs i.e. the one or more UEs, at step 650 that comprises the indication of the third schedule for PRACH occasions for CFRA i.e. CFRA configuration, where the indication i.e. the signal can be an index, and furthermore the indication i.e. the signal can be an index for mask defining a set of CFRA and/or CBRA occasions i.e. resources within T1 i.e. the signal indicating a location of a contention free random access channel (CFRA) resource within a time region, and wherein the mask selects transmitted SSBs and the mask is applied to the definition or generation of the SSB/CSI-RS to CFRA PRACH occasion association i.e. the signal comprising the mask index also indicating via the mask a number of actually transmitted synchronization signal block (SSB) signals associated with CFRA PRACH as configured in the CFRA resources in FIG. 4.
As such, examiner respectfully contends that applicant’s remarks/arguments are not persuasive and Svedman discloses and reads upon each and every element of the subject Claim 1 limitations of applicant’s contention (including parallel features in other independent claims 31 and 43).  
Furthermore, the applicant is respectfully directed to the rejection of claim 1 under  35 U.S.C. 103 as being unpatentable over Svedman et al. (US-20210352734-A1) referenced hereafter as “Svedman” in view of Jeon et. al (US-20190069258-A1) referenced hereafter as “Jeon” for the disclosure and rejection of the entirety of Claim 1 (including parallel features in other independent claims 31 and 43).
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

8.	Applicant's remarks/arguments, see page 9-13, filed on 03/04/2022, with respect to the Dependent Claims 3-6, 10, 11. 33-36, 40, 41. 45, and 47-49, including amended Dependent Claims 11 and 41, Dependent Claims 2. 8, 9, 12. 32, 38, 39, and 44,  Examiner respectfully contends and notes that at least via dependency to the independent claims, applicable arguments pertaining to the dependent Claims are also moot. 
Additionally, rejections for all claims including amended Dependent Claims 11 and 41 as submitted are presented in the current office action where each of the claim limitations, claim elements, and features as presented are disclosed and rejected.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
9.            Claim 1, 31, and 43 are objected to because of the following informalities:

A.	Claims 1, 31, and 43 all recite a claim language section as follows “….and is not a fully overlapping in time with respect to ….”,  where the subject claim language section appears to contain a possible inadvertent omission after “a” or “overlapping” of possibly a term “resource”, without which significant questions may be raised as to applicant’s intent for the claim language section. The examiner interprets the identified portion of claim limitation as referenced herein. Examiner interprets the subject claims listed as best possible.  
Appropriate review, clarification and/or correction as applicable is requested for the subject claims.

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.            Claims 1, 3-6, 10, 11, 31, 33-36, 40, 41, 43, 45, 47, 48, 49  are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. (US-20210352734-A1) referenced hereafter as “Svedman” in view of Jeon et. al (US-20190069258-A1) referenced hereafter as “Jeon”.

Regarding Claim 1. (Currently Amended) Svedman teaches: A method for wireless communication at a node (Svedman - FIG. 6 & ¶0100… a second wireless communication method … implemented at a base station; NOTE: Communication method at network node comprising a base station),
comprising: transmitting, for one or more user equipments (UEs), a signal (Svedman - FIG. 6 & ¶0101 a third schedule is generated based on the first and second schedules, and an indication that indicates which of a plurality of procedures to employ to generate the third schedule….. At steps 640 and 650, the first and second configurations are transmitted to the UEs …..In some embodiments, the indication is transmitted as part of the second configuration; ¶0097... first and second configurations correspond to RO_CBRA and RO_CFRA; ¶0098…. a third schedule is generated based on the first and second schedules and the indication…. the indication may be…. an index…. the indication selects between a first procedure and a second procedure….. the first and second procedures may correspond to Alt-a) and Alt-b;¶0077…..two alternatives … that defines the actual (or valid, or allowed) PRACH occasions for CFRA ; ¶0078…. Alt-a)…..; ¶0079…. Alt-b;  ¶0062  CFRA … configured to UEs with UE-specific signaling, … in an RRC configuration or reconfiguration or in a handover command; NOTE: A signal inclusive of a command, RRC configuration etc., transmitted to UEs i.e. one or more UEs, at step 650 that comprises an indication of a third schedule for PRACH occasions for CFRA, created from procedures Alt-a, Alt-b combining first CBRA and second CFRA schedules i.e. a combined coexisting overlapping CFRA, CBRA schedule) 
indicating a location of a contention free random access channel (CFRA) resource within a time region and indicating a number of (Svedman - FIG. 6 & ¶0101 See above; FIG.4 & ¶0091…. configuration of associations for CBRA and CFRA when there is a partial overlap between the two types of communication opportunities, …. covered by Option 3 ;¶0077….See above… PRACH occasions for CFRA ; ¶0078…. Alt-a); ¶0081…. Alt-a) results in Option 3 (partly overlapping); FIG. 4 & ¶0093….a CFRA resource configuration includes one or more “mask” configurations.…in the form of one or more mask index that select one out a larger set of predefined masks; FIG. 4 & ¶0084…. a mask is defined for a …..set of (CFRA and/or CBRA) PRACH occasions, e.g. smaller than T1, and ….embodiments...it's defined for (CFRA and/or CBRA) PRACH occasions in T1…..embodiments, a defined mask is ….applied to other times periods by repeating the defined mask in time….; ¶0023 A pattern of PRACH occasions with a time interval T1; FIG. 4 & ¶0094… a mask selects some out of a configured set of actually transmitted SSBs…… SSB/CSI-RS masking is applied to the definition or generation of the SSB/CSI-RS to CFRA PRACH occasion association; 
    PNG
    media_image1.png
    615
    717
    media_image1.png
    Greyscale
 NOTE: The signal transmitted to UEs i.e. the one or more UEs, at step 650 that comprises the indication of the third schedule for PRACH occasions for CFRA i.e. CFRA configuration, where the indication i.e. the signal can be an index, and furthermore the indication i.e. the signal can be an index for mask defining a set of CFRA and/or CBRA occasions i.e. resources within T1 i.e. the signal indicating a location of a contention free random access channel (CFRA) resource within a time region, and wherein the mask selects transmitted SSBs and the mask is applied to the definition or generation of the SSB/CSI-RS to CFRA PRACH occasion association i.e. the signal comprising the mask index also indicating via the mask a number of actually transmitted synchronization signal block (SSB) signals associated with CFRA PRACH as configured in the CFRA resources in FIG. 4), 
wherein the CFRA resource is based at least in part on the (Svedman - FIG. 6 & ¶0101 See above; See FIG. 4 above & ¶0094See above … a mask selects some out of a configured set of actually transmitted SSBs; NOTE: The signal transmitted to UEs i.e. the one or more UEs, at step 650 that comprises the indication of the third schedule for PRACH occasions for CFRA i.e. CFRA configuration, where the indication i.e. the signal can be an index, and furthermore the indication i.e. the signal can be an index for mask defining a set of CFRA and/or CBRA occasions i.e. resources within T1 i.e. the signal indicating a location of a contention free random access channel (CFRA) resource within a time region, and wherein the mask selects transmitted SSBs and the mask is applied to the definition or generation of the SSB/CSI-RS to CFRA PRACH occasion association i.e. the signal comprising the mask index also indicating via the mask a number of actually transmitted synchronization signal block (SSB) signals where the SSBs and CFRA PRACH occasions are associated as configured in the CFRA resources in depicted in FIG. 4) 
and is not a fully overlapping in time with respect to a contention based random access (CBRA) resource (Svedman – FIG. 4 & ¶0066..See above …Partly overlapping PRACH occasions: … CFRA may use both the PRACH occasions configured for CBRA (that are also among the PRACH occasions for CFRA, i.e. overlapping) and other (dedicated, i.e. non-overlapping) PRACH occasions; ¶0077… a CFRA configuration indicates .. two alternatives; ¶0078... Alternative (a)… PRACH occasions configured in the CFRA configuration (regardless of overlap with PRACH occasions for CBRA); ¶0081 ... Alt-a) results in Option 3 (partly overlapping…;

    PNG
    media_image2.png
    615
    717
    media_image2.png
    Greyscale
NOTE: the transmitted signal indication i.e. index for a mask, that configures CFRA resources per indication as depicted in FIG. 4 the CFRA occasions partially overlap CBRA PRACH occasions), 
the signal comprising an indication of a timing pattern for the CFRA resource (Svedman – FIG. 6 & ¶0101 See above; ¶0098 See above…. a third schedule is generated based on the first and second schedules and the indication…. the indication may be…. an index…..; FIG. 4 & ¶0093 See above….a CFRA resource configuration includes……. “mask” configurations.…in the form of ….mask index; FIG. 4 & ¶0084…. a mask is defined for a …..set of (CFRA and/or CBRA) PRACH occasions, e.g. smaller than T1, and ….embodiments...it's defined for (CFRA and/or CBRA) PRACH occasions in T1…..embodiments, a defined mask is ….applied to other times periods by repeating the defined mask in time….; 
    PNG
    media_image3.png
    615
    719
    media_image3.png
    Greyscale
 NOTE: The signal transmitted that comprises the indication of the third schedule for PRACH occasions for CFRA i.e. CFRA configuration, where the signal can be an index for mask defining a set of CFRA and/or CBRA occasions i.e. resources within T1 i.e. the signal indicating a location of a contention free random access channel (CFRA) resource within a time region, configured with a resource timing pattern as indicated by the signal indicating the mask as in the CFRA resources configured in FIG. 4 ), 
the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated (Svedman – FIG. 6 & ¶0101 See above; ¶0098 See above….; FIG. 4 & ¶0093 See above; FIG. 4 & ¶0084see above…. a defined mask is ….applied to other times periods by repeating the defined mask in time….; NOTE: The signal transmitted that comprises the indication of the third schedule for PRACH occasions for CFRA i.e. CFRA configuration, where the signal can be an index for mask defining a set of CFRA and/or CBRA occasions i.e. resources within T1 i.e. the signal indicating a location of a contention free random access channel (CFRA) resource within a time region, configured with a resource timing pattern with a pattern of subsequent instances of the time region comprising the CFRA resource, as indicated by the signal indication indicating the mask as in the CFRA resources configured in FIG. 4); 
and receiving, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (Svedman – FIG. 6 & ¶0101 See above; FIG. 6 & ¶0102 …. the base station can schedule and communicate based on the third schedule that was generated…. the base station may perform PRACH detection and other procedures that result in …… successful random access procedures being completed and subsequent data communication being performed; ¶0099… At step 540, the UE may communicate based on the third schedule using at least one of the first and second types of communication….. UE…. execute contention based random access or contention free random access;  NOTE: The signal transmitted that comprises the indication of the third schedule for PRACH occasions for CFRA generated such as via the mask index, where the Base station performs PRACH detection utilizing the configured CFRA configuration generated such in FIG. 4 and where in correspondence the UE communicates via the third schedule executing at least CFRA random access, i.e. receiving by the base station , during at least one instance of the CFRA resource within the time region from a UE executing at least CFRA random access, i.e. a random access channel (RACH) transmission using the CFRA resource of the third schedule, to enable successful communication).  
Assuming arguendo (note: emphasis added Svedman already teaches the referenced claim features noted as already disclosed) Svedman does not appears to explicitly disclose or strongly suggest: transmitting, for one or more user equipments (UEs), a signal indicating a location of a contention free random access channel (CFRA) resource within a time region and indicating a number of 
Jeon teaches: transmitting, for one or more user equipments (UEs), a signal indicating a location of a contention free random access channel (CFRA) resource within a time region (Jeon - ¶0203….A UE may be configured with CFRA….For CFRA, the UE may receive the RACH configuration from one or more dedicated message transmitted by a gNB….for handover, a target base station may transmit, to a source base station, a RACH configuration for a UE. The source base station may transmit an RRC message comprising the RACH configuration to a UE. The RACH configuration may indicate a handover to the target base station with the RACH configuration…;¶0265…. For CFRA for handover, a target gNB may transmit, to a UE via a serving gNB, one or more RRC messages, e.g., a RRCConnectionReconfiguration message in LTE, comprising the one or more parameters for indicating a number of RAP transmissions limited by the target gNB; ¶0266…A number of RAP transmissions limited by the gNB may limit a number of consecutive RAP transmissions before the end of a RAR window…. may limit a total number of RAP transmissions before the end of a RAR window. Whether a number of RAP transmissions limited by the gNB indicates a number of consecutive RAP transmissions or not may be a UE implementation; NOTE: For CFRA a target gNB / base station i.e. a node, transmits to a source gNB / base station i.e. another node, a RACH configuration for a UE, where the source gNB/base station i.e. node transmits an RRC message such as a RRCConnectionReconfiguration message i.e. signal comprising the CFRA RACH configuration to the UE i.e. one or more UEs, where the RRCConnectionReconfiguration message  comprises one or more parameters for indicating a number of RAP transmissions limited by the target gNB i.e. indicating CFRA RAP resources limited in comparison to contention based, wherein the parameters indicate limiting to a number of consecutive RAP transmissions before the end of a RAR window i.e. the parameters further indicating a location of a CFRA resource within a RAR window time region ) 
and indicating a number of (Jeon - ¶0203 See above; ¶0264….a gNB may configure one or more parameters limiting a number of RAP transmissions for a UE….if a gNB configures a plurality of DL reference signals, e.g, SS blocks, configured with an association with a plurality of RACH radio resources, a UE may receive a subset of the plurality of DL reference signals…; ¶0265 See above; ¶0266 See above; NOTE: the RRCConnectionReconfiguration message comprising one or more parameters for indicating a number of RAP transmissions limited by the target gNB i.e. the signal indicating CFRA RAP resources where the parameters configure a plurality of DL reference signals, i.e. SS blocks, with an association with a plurality of RACH radio resources limited to a subset of DL reference signals i.e. the signal comprising parameters indications indicating a limiting association between a subset of SS blocks i.e. a number of transmitted SSB signals and CFRA PRACH resources  );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman with teachings of Jeon, since Jeon enables enhancing random access procedures to improve battery power consumption and UE processing requirements (Jeon - ¶0257).

Regarding Claim 3. (Original) Svedman in view of Jeon teaches: The method of claim 1, 
furthermore Svedman discloses: further comprising: identifying one or more symbols within the time region in which the CFRA resource will occur (Svedman - FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See Claim 1 …A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0033 Starting symbol in slot, e.g. in PRACH slot; ¶0034…Ending symbol in slot, e.g. in PRACH slot; ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.); NOTE: CFRA PRACH occasions defined as slots comprising symbols where the configuration can determine a starting symbol and ending symbol i.e. configuration identifies one or more symbols within the time region comprising the burst ), wherein the location is based at least in part on the one or more symbols(Svedman – See FIG. 4 & ¶0033, 0034 see above; NOTE: location is based upon a starting symbol and ending symbols i.e. one or more symbols).  

Regarding Claim 4. (Original) Svedman in view of Jeon teaches: The method of claim 3, 
furthermore Svedman discloses: wherein the location comprises a starting symbol of the CFRA resource (Svedman – See FIG. 4 & ¶0033, 0034 see above; NOTE: location is based upon a starting symbol and ending symbols).  

Regarding Claim 5. (Previously Presented) Svedman in view of Jeon teaches: The method of claim 1, 
furthermore Svedman discloses: further comprising: identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource (Svedman FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0048 (See claim1) …FIG. 2, …. consecutive PRACH bursts per burst set (N 215), the PRACH burst set time offset (D; 235) and the PRACH burst set periodicity (P 225);¶0049 See claim 2…burst set periodicity (225) may be an integer number of T1 or an integer number of N*T1; 
    PNG
    media_image4.png
    617
    718
    media_image4.png
    Greyscale

NOTE: i.e. identifying a subset of time regions (a subset of time regions comprised in a PRACH burst time region) from a set of time regions (i.e. identifying a set of the PRACH Burst time regions i.e. PRACH bursts, each PRACH burst time region/PRACH burst comprising the subset of CFRA PRACH occasions/slots), 
wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions (Svedman – FIG. 4 See above; NOTE: the timing pattern of the CFRA resource as depicted is associated with a pattern of subsequent instances of the time region comprising the PRACH Burst, where the CFRA pattern along with PRACH Burst is repeated N times periodically within burst set, where furthermore the timing pattern of the CFRA resource is comprised of i.e. is based upon  the timing pattern of the CFRA occasion pattern i.e. the subset of time regions).  

Regarding Claim 6. (Currently Amended) Svedman in view of Jeon teaches:   The method of claim 1, 
furthermore Svedman discloses: wherein the signal indicates the indication of the timing pattern for the CFRA resource, or a combination thereof (Svedman – FIG. 6 & ¶0101 See Claim 1; ¶0098 See Claim1 ; FIG. 4 & ¶0093 See Claim 1; FIG. 4 & ¶0084 see Claim 1…. a defined mask is ….applied to other times periods by repeating the defined mask in time….; NOTE: The signal transmitted that comprises the indication of the third schedule for PRACH occasions for CFRA i.e. CFRA configuration, where the signal can be an index for mask defining a set of CFRA and/or CBRA occasions i.e. resources within T1 i.e. the signal indicating a location of a contention free random access channel (CFRA) resource within a time region, configured with a resource timing pattern with a pattern of subsequent instances of the time region comprising the CFRA resource, as indicated by the signal indicating the mask as in the CFRA resources configured in FIG. 4 see claim 1).  

Regarding Claim 10. (Currently Amended) Svedman in view of Jeon teaches:  The method of claim 1, 
furthermore Svedman discloses: wherein the CFRA resource is associated with a time-frequency region (Svedman –FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA;  ¶0039 The pattern of PRACH occasions spans time and/or frequency…. a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc. ; NOTE: CFRA resource allocated in time and frequency or time frequency region), and the CFRA resource comprises a  (Svedman –FIG. 4 & ¶0067 See claim1 & above;  ¶0039 see above; NOTE: CFRA configured with a PRACH occasion configuration comprising as depicted configured PRACH occasions ). 
 
Regarding Claim 11. (Currently Amended) Svedman in view of Jeon teaches: The method of claim 1, 
furthermore Svedman discloses: wherein the node comprises a network entity (Svedman – FIG. 4 See claim 1, FIG. 6 & ¶0101 See claim 1… steps 640 and 650, …configurations are transmitted to the UEs; NOTE: Base Station i.e. network entity performing method of FIG.6  transmitting i.e. conveying configurations comprising the indication (i.e. the signal that provides location, timing pattern, and the time region inclusive of CFRA occasions as in FIG.4, are transmitted i.e. conveyed to one or more UEs);
furthermore Jeon discloses: wherein the node comprises a network entity, the method further comprising: , by the network entity, the signal from a target cell and transmitting, by the network entity, the signal to a serving cell to be relayed to the one or more UEs (Jeon - ¶0203 See claim 1….A UE may be configured with CFRA….For CFRA, the UE may receive the RACH configuration from one or more dedicated message transmitted by a gNB….for handover, a target base station may transmit, to a source base station, a RACH configuration for a UE. The source base station may transmit an RRC message comprising the RACH configuration to a UE. The RACH configuration may indicate a handover to the target base station with the RACH configuration…;¶0265…. For CFRA for handover, a target gNB may transmit, to a UE via a serving gNB, one or more RRC messages, e.g., a RRCConnectionReconfiguration message in LTE, comprising the one or more parameters for indicating a number of RAP transmissions limited by the target gNB; NOTE: a source gNB/base station i.e. a network entity, where a target base station/gNB may transmit, to a source base station/gNB for handover a RACH configuration/ one or more RRC messages, a RRCConnectionReconfiguration message i.e. for handover obtaining by the network entity the signal from a target gNB / target cell, where the source base station may transmit an RRC message comprising the RACH configuration / RRCConnectionReconfiguration message to a UE, i.e. where the source base station/ network entity transmits  the RRC message to a UE i.e. the signal relayed to the UE in a serving cell of the source base station).

Regarding Claim 31. (Currently Amended) Svedman teaches: A wireless communication node (Svedman - FIG. 7 & ¶0103  A radio station 707, such as a base station), comprising: a processor (Svedman – Fig. 7 & ¶0103… include processor electronics 701) 
(See the rejection of Claim 1, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate)
configured to generate indicating a location of a contention free random access channel (CFRA) resource within a time region and indicating a number of at least in part on the comprising an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; [[and]] a transmitter configured to transmit, for one or more user equipments (UEs), the signal ; and a receiver configured to receive (Svedman – FIG. 1 & FIG. 7, ¶0019UEs may randomly access the physical channel (130-1 to 130-3 ; ¶0103 …transceiver ), during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource. (See the rejection of Claim 1, Claim 31 recites similar and parallel features to Claim 1, and Claim 31 pertains to an accompanying node pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 31. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 33. (Previously Presented) Svedman in view of Jeon teaches: The wireless communication node of claim 31, 
(See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33)
wherein: the processor is configured to identify one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3, Claim 33 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 33).  

Regarding Claim 34. (Previously Presented) Svedman in view of Jeon teaches:  The wireless communication node of claim 33, 
(See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34) 
wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4, Claim 34 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 34).  

Regarding Claim 35. (Previously Presented) Svedman in view of Jeon teaches: The wireless communication node of claim 31, 
(See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35) wherein: the processor is configured to identify a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions(See Rejection of Claim 5, Claim 35 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 35).  

Regarding Claim 36. (Currently Amended) Svedman in view of Jeon teaches: The wireless communication node of claim 31, 
(See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36)
wherein: the processor is configured to configure generate the signal to convey an indication of indicate a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or the indication of the timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 36 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 36). 

Regarding Claim 40. (Previously Presented) Svedman teaches: The wireless communication node of claim 31, (See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40) 
wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource comprises a (See Rejection of Claim 10, Claim 40 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 40).  

Regarding Claim 41. (Currently Amended) Svedman in view of Jeon teaches:  The wireless communication node of claim 31, 
(See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41)
wherein the node comprises a network entity, wherein the receiver is configured to receive, by the network entity, the signal from a target cell, and wherein the transmitter is configured to transmit, by the network entity, the signal to a serving cell to be relayed to the one or more UEs(See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41).  

Claim 42. (Previously Presented) Svedman teaches: The wireless communication node of claim 31, wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (See Rejection of Claim 11, Claim 41 recites similar and parallel features to Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 41).  

Regarding Claim 43. (Currently Amended) Svedman teaches: A wireless communication node (Svedman - FIG. 7 & ¶0103  A radio station 707, such as a base station), 
(See the rejection of Claim 1, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate)
comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701) transmitting, for one or more user equipments (UEs), a signal indicating a location of a contention free random access channel (CFRA) resource within a time region and indicating a number of at least in part on the comprising an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated; and means for (Svedman FIG. 7 & ¶0103… transceiver electronics 703)  receiving, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (See the rejection of Claim 1, Claim 43 recites similar and parallel features to Claim 1, and Claim 43 pertains to an accompanying means for pertaining to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 43. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 45. (Previously Presented) Svedman teaches:  The wireless communication node of claim 43,
(See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45) 
further comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701)  identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3, Claim 45 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 45) .  

Regarding Claim 47. (Previously Presented) Svedman teaches:  The wireless communication node of claim 43, 
(See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47)
further comprising: means for (Svedman – FIG. 7 & ¶0103… processor electronics 701)  identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein the timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5, Claim 47 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 47).
  
Regarding Claim 48. (Currently Amended) Svedman teaches:  The wireless communication node of claim 43, (See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48) 
wherein the signal indicates a physical random access channel (PRACH) configuration index to provide the indication of the timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6, Claim 48 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 48). 
 
Regarding Claim 49. (Currently Amended) Svedman teaches:  The method of claim 1, 
furthermore Svedman discloses: wherein the CFRA resource (Svedman FIG. 4 
    PNG
    media_image5.png
    617
    718
    media_image5.png
    Greyscale
NOTE: as depicted, the non overlapping CFRA occasion, i.e. the CFRA resource partially, is a partially overlapping resource with respect to the CBRA and furthermore CFRA resource is not fully overlapping the CBRA resource i.e. a partially overlapping resource in time with respect to the CBRA resource ).

12.            Claims 2, 12, 32, 44  are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Jeon, further in view of QIAN et. al (US-20200059971-A1) referenced hereafter as “QIAN2”.

Regarding Claim 2. (Previously Presented) Svedman teaches: The method of claim 1, 
furthermore Svedman discloses: wherein the timing pattern comprises at least one of a periodic pattern (Svedman – FIG. 4 & ¶0048 (See claim1) …FIG. 2, …. consecutive PRACH bursts per burst set (N 215), the PRACH burst set time offset (D; 235) and the PRACH burst set periodicity (P 225);¶0049 …burst set periodicity (225) may be an integer number of T1 or an integer number of N*T1; 
    PNG
    media_image6.png
    617
    718
    media_image6.png
    Greyscale
NOTE: CFRA occasions i.e. pattern within burst i.e. periodically repeated integer number of times within burst set 415) or an aperiodic pattern.  
Svedman in view of Jeon does not appear to explicitly disclose or strongly suggest: or an aperiodic pattern;
QIAN2 discloses: wherein the timing pattern comprises at least one of a periodic pattern (QIAN2 - FIG. 15 ¶0133 Transmit configuration;¶0134- dedicated time-frequency resources different in time may use different frequency domain resources for the periodically configured dedicated time-frequency resource; ¶0135  dedicated time-frequency resources …are symmetrically distributed; NOTE periodically configured pattern

    PNG
    media_image7.png
    323
    538
    media_image7.png
    Greyscale
)
or an aperiodic pattern (QIAN2 FIG. 16 & 17 NOTE: Aperiodic not symmetric in time

    PNG
    media_image8.png
    597
    561
    media_image8.png
    Greyscale
).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman in view of Jeon with teachings of QIAN2, since QIAN2 enables a random access process including signaling which reduces access latency in the contention-free random access process, and achieves providing a low access latency and a better access experience on a user equipment (UE) side (QIAN2 - ¶0081-0082).

Regarding Claim 12. (Original) Svedman teaches:  The method of claim 1, 
furthermore Svedman discloses: wherein the time region comprises at least one of a frame, a subframe, a slot (Svedman – FIG. 4 See claim 1 & ¶0067 Se claim 1….A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See Claim 1….A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.; NOTE: a number of CFRA occasions within a time interval i.e. PRACH burst - a time region depicted in FIG. 4   where the PRACH burst is a slot), or a mini-slot.  
Svedman in view of Jeon does not appear to explicitly disclose or strongly suggest: a frame, a subframe, or a mini-slot
QIAN2 discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (QIAN2 - FIG. 10 & ¶0108 time domain index may be represented by one of the subframe index, the slot index or the symbol index, or a combination thereof; ¶0110 a combination of the above ways of b and c… the time domain index and the frequency domain index of the first dedicated time-frequency resource; NOTE: resource time regions could be in terms of slots, or symbols or subframes ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman in view of Jeon with teachings of QIAN2, since QIAN2 enables a random access process including signaling which reduces access latency in the contention-free random access process, and achieves providing a low access latency and a better access experience on a user equipment (UE) side (QIAN2 - ¶0081-0082).

Regarding Claim 32. (Previously Presented) Svedman teaches: The wireless communication node of claim 31, 
(See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32)
wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern (See Rejection of Claim 2,  Claim 32 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 32).

Regarding Claim 44. (Currently Amended) Svedman teaches:  The wireless communication node of claim 43, 
(See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44) wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern[[ ]] (See Rejection of Claim 2, Claim 44 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 44).  

13.            Claims 8, 38, are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Jeon, further in view of Blankenship et. al (US-20180160448-A1) referenced hereafter as “Blankenship”.

Regarding Claim 8. (Currently Amended) Svedman in view of Jeon teaches: The method of claim [[7]] 1, 
Svedman in view of Jeon does not appear to explicitly disclose or strongly suggest:
wherein: signal is transmitted in a first radio frequency spectrum band and RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band[[,]]; 
or 
transmitted via [[in]] a first radio access technology (RAT) and the RACH transmission is received [[in]] via a second RAT, the second RAT being different from the first RAT.  
Blankenship discloses: wherein: the signal is transmitted in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band[[,]] (Blankenship - See Para 0076 (lines 5-7): discloses table for preamble formats utilizing FDD; In FIG. 4 & Para 0081 (lines 1-9): In FIG. 4, the RACH configurations for respective RACH resources, - frequency resources are provided by the network node 110 with indications of the RACH configurations broadcasted in a System Information Broadcast, SIB, message, to one or more wireless device 120 from which the wireless device selects a RACH resource associated with a RACH configuration and transmits a random access attempt; In Para 103 - 104  illustrates preamble transmission opportunities over multiple Physical Random Access Channels, PRACH, using FDD; NOTE: In FDD Broadcast is in one DL frequency band and UL is in a separate frequency band i.e. second spectrum band is different from the first spectrum band where System Information Broadcast, SIB, message i.e. the signal is sent on FDD DL i.e. the first spectrum band and the RACH attempt is on UL i.e. second spectrum band  ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman in view of Jeon with teachings of Blankenship, since Blankenship enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 38. (Currently Amended) Svedman in view of Jeon teaches:  The wireless communication node of claim [[37]] 31, 
(See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38) wherein the signal is transmitted in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band[[,]]. or transmitted via [[in]] a first radio access technology (RAT) and the RACH transmission is received [[in]] via a second RAT, the second RAT being different from the first RAT (See Rejection of Claim 8, Claim 38 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 38).  

14.            Claims 9, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Jeon, further in view of Ohara et. al (US-20210195633-A1) referenced hereafter as “Ohara”.
Regarding Claim 9. (Original) Svedman in view of Jeon teaches: The method of claim 1, 
furthermore Svedman discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot (Svedman - FIG. 4 & ¶0067 See claim1 …A UE configured with CFRA …. configured with a PRACH occasion configuration using the same parameters as for CBRA, ….configured with RO_CFRA; ¶0023 See Claim 1 …A pattern of PRACH occasions with a time interval T1… referred to as a PRACH burst; ¶0033 Starting symbol in slot, e.g. in PRACH slot; ¶0034…Ending symbol in slot, e.g. in PRACH slot; ¶0039 …a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots. A PRACH slot is a pattern of PRACH occasions within a slot, where the slot consists of a number of symbols, e.g. 7 or 14 symbols in a particular numerology (including subcarrier spacing, symbol duration, etc.); NOTE: CFRA PRACH occasions defined as slots comprising symbols where the configuration can determine a starting symbol and ending symbol i.e. configuration identifies one or more symbols within the time region comprising the burst i.e. slot -  symbols within a slot), or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof.  
Svedman in view of Jeon does not appear to explicitly disclose or strongly suggest: a slot within a subframe,
Ohara teaches: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe (Ohara – See Claim 1 -  FIG. 5 & ¶0061 FIG. 5  & ¶0061 ..when allocation separated from contention based random access is performed for contention-free random access in the time domain and the frequency domain, in order to indicate, to the user apparatus 200, resources for contention-free random access:.. a slot index, a symbol index, etc., may be indicated to the user ..; or the offset, the slot index, the symbol index.. may be defined in advance; NOTE: symbol index indicates a symbol within any slot, or a lot index indicates a slot within a subframe ..to identify location or start of CFRA resource),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svedman in view of Jeon with teachings of Ohara, since Ohara enables efficiently indicating to the user apparatus resources that are used for contention-free random access and also reduce signaling overhead related to the SS blocks and the RACH resources and/or preamble indexes (Ohara - ¶0012, ¶0075).

Regarding Claim 39. (Previously Presented) Svedman teaches:  The wireless communication node of claim 31, 
(See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39)wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof(See Rejection of Claim 9, Claim 39 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 39.  
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414
12/17/2022                                                                                  



/IVAN O LATORRE/Primary Examiner, Art Unit 2414